 140DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical employees, guards, professional employees, and supervisors,'constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'We exclude as a superslaor Raymond Baer mho, according to the record, is einplo3eda substantial part of the tune on outside woik, and has authority, while so emploved,to hire, discharge, and discipline other employeesACME STAPLE COMPANYandINTERNATIONAL UNION OFELECTRICAL,.RADIO &MACHINEWORKERS,LOCAL 134,CIO, PETITIONER.CaseNo. 4-RC-975.May 1, 1951Decision,Direction,and OrderOn January 29, 1951, an election was conducted under the super-vision of the Regional Director of the Fourth Region of the NationalLabor Relations Board pursuant to the provisions of a stipulation forcertification upon consent election, dated January 17, 1951.The bal-lot provided for a choice among the Petitioner, United Staple Em-ployees Association (hereinafter called the Association), and neitherlabor organization.Upon the conclusion of the election a tally ofballots was furnished the parties in accordance with the Rules andRegulations of the Board.The tally shows that, of the 76 ballots cast,36 were for the Petitioner, 35 were for the Association, none wereagainst both participating labor organizations, and 5 were chal-lenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on March 5,1951, issued and served upon the parties a report on challenged bal-lots.In his report the Regional Director recommended that the fivechallenges be overruled and the' ballots be opened and counted.Thereafter, the Petitioner filed timely exceptions to the RegionalDirector's recommendations with respect to the ballots of Harry E.Henry, Catherine Ruff, Howard Edwards, and John Sorbicki.TheEmployer and the Association filed briefs in support of the RegionalDirector's recommendations.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].94 NLRB No. 40. ACME STAPLE COMPANY141Viola Sharpley.-Asno exceptions to the report on challenges havebeen filed with respect to the challenged ballot of Viola Sharpley,we hereby adopt the Regional Director's recommendation that thechallenge to her ballot be overruled.Harry E. Henry arid Catherine Ruff.-ThePetitioner contends thatboth of these individuals are engaged in quality control and thereforeare not entitled to vote.The facts are not in dispute.Henry is theonly inspector in the machine shop.He inspects all staple machinesproduced in the shop and when necessary he may make minor adjust-ments on the staple machines or he may return the machines to theassemblers for correction.He inspects and makes repairs on usedmachines that are returned to the plant.He is hourly rated, receivingabout 6 cents an hour more than the machine assemblers; he works thesame hours under the same working conditions and at a bench in thesame area as the other employees.He has no supervisory duties.Catherine Ruff circulates among the staple forming machines andboth visually and by the use of gauges inspects the staples beingproduced and the boxes of staples which have been packed. If shefinds defective staples she reports the condition to the machine oper-ator or the maintenance man.Anything more serious is reporteddirectly to the assistant superintendent.During noon hour and restperiods she operates a staple forming machine. She is hourly ratedand receives approxiiriately 30 cents per hour more than the operators.She has no supervisory authority.The Petitioner claims that the decisions of these individuals, whichdecisions they have the power to enforce, affect the incentive earningsof the operators and therefore they should not be entitled to vote.However, we find, as did the Regional Director, that Henry and Ruffare inspectors of the type the Board usually includes in productionand maintenance units 1 and we shall therefore overrule the challengesto their ballots.Howard Edwards and John Sorbicki.-Uponthe basis of his in-vestigation the Regional Director found that Edwards and Sorbickiwere not supervisors and recommended that the challenges to theirballots be overruled. In its exceptions, the Petitioner raises materialissues of fact as to their supervisory status.Inasmuch as the three ballots, challenges to which are overruled,may determine the results of the election, we shall direct that theybe opened and counted.We shall also direct that, in the event thatthe above three ballots, when opened and counted, do not determinethe results of the election, a hearing be held to determine whetheror not Edwards and Sorbicki are supervisors.'Farrell-Cheek SteelCompany,S8 NLRB 303,Lindeman Power Equipment Company,71 NLRB 647 142DECISIONS OF NATIONALLABOR RELATIONS BOARDDirection and OrderIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with AcmeStaple Company, Camden, New Jersey, at its Camden, New Jersey,plant, the Regional Director for the Fourth Region shall, pursuanttoNational Labor Relations Board Rules and Regulations, withinten (10) days from the date of this Direction, open and count theballots of Viola Sharpley, Harry E. Henry, and Catherine Ruff, andthereafter prepare and cause to be served upon the parties a supple-mental tally of ballots, including therein the count of the challengedballots.IT IS HEREBY ORDERED that, in the event that the ballots of ViolaSharpley, Harry E. Henry, and Catherine Ruff, when opened andcounted, do not determine the results of the election, a hearing be heldto determine whether or not Howard Edwards and John Sorbicki,whose ballots were challenged in the aforesaid election, were super-visors as of the eligibility date of the election; andIT .IS FURTHER ORDERED that, in the event a hearing is held, the hear-ing officer designated for the purpose of conducting the hearing shallprepare and cause to be served upon the parties a report containingresolutions of the credibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of said challenges.Within ten (10) days of receipt of such report, any party may filewith the Board in Washington, D. C., an original and six copies ofexceptions thereto. Immediately upon the filing of such exceptions,the party filing shall serve a copy thereof upon each of the otherparties, and shall file a copy with the Regional Director. If no excep-tions are filed thereto, the Board will adopt the recommendation ofthe hearing officer.IT IS FURTHER ORDERED that, in the event a hearing is held, the above-entitledmatter be, and it hereby is, referred to the said RegionalDirector for the purposes of such hearing, and that the aforesaidRegional Director be, and he hereby is, authorized to issue earlynotice thereof.THE M.H. DAVIDSONCOMPANYandINTERNATIONAL PRINTING PRESS-MEN AND ASSISTANTS'UNIONOF NORTH AMERICA,AFL.Cases Nos.1-CA-483and 1-RC-969.May 0, 1951Decision and OrderOn July 21, 1950, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair labor94 NLRB No. 34.